DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on 10/06/2021, has been entered and carefully considered.  Claims 1, 8 and 16 are amended.  Claims 1-20 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, filed on 10/06/2021, pages 7-9, with respect to the amended features of claims 1, 8 and 16 have been considered but are moot in view of a new ground of rejection based on Sexton et al., US 2010/0040375.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. (US 2012/0216252), in view of Sexton et al., (US 2010/0040375) and further in view of Dey et al. (Pat. Pub. US 2017/0018167) hereinafter Dey.

Regarding Claim 1, Skaaksrud teaches a system comprising: a plurality of event detectors, the plurality of event detectors (interpreted as sensors) interconnected via a common interconnect of propagating interconnect signals among the plurality of event detectors ([Para. 0025-0026, 0030-0034] Fig. 1 illustrates an exemplary system 100, include a mesh network 102 (i.e., common interconnect) used in the delivery of package. The mesh network interconnecting plurality of sensors (may be directly connected [0031]), such as sensor device 104 located inside or near a package, and 
at least one receiver configured to indirectly couple to the common interconnect, the at least one receiver configured to receive the interconnect signals propagating among the plurality of event detectors on the common interconnect ([Para. 0024, 0030-0033, 0059] Fig. 1, shows a mesh network 102, which may include a plurality of interconnected devices, such as sensor device 104, requesting device 106, and secondary device 108. The transceivers such as communication radios for communication in the wireless mesh network may be a communication radios such as cellular telephones. That is the receiver is configured to indirectly couple to the common interconnected wireless mesh network via radio frequency using cellular network. The 
and wherein each event detector of the plurality of event detectors is associated with each other event detector of the plurality of event detectors ([Para. 0025-0026] each sensor may identify other nearby sensors to which it can connect and with which it can communicate and share the collected information (i.e., each sensor is associated with other sensors)), and a transmitter configured to transmit the interconnect data to a computing device via the network interface ([Para. 0026, 0048-0050] I/O Unit 212 in device 202 may send the collected environmental data to another device (host 204) over a mesh network for processing and/or storage (i.e., computing device)).
Skaaksrud does not disclose wherein the at least one receiver is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation; a base station in communication with the at least one receiver, the base station comprising a processor 
Sexton teaches wherein the at least one receiver is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation ([Para. 0022-0028, 0039] Fig. 4 shows an exemplary embodiment of a system 100 for monitoring and controlling devices in a subsea environment 104 includes one or more sensor nodes 106 (i.e., event detectors) that are operably coupled to one another and to at least one central controller 108 via the communication network 110, which comprises optical mesh network capable of providing optical and acoustic communication between and among the sensor nodes 106 and the central controllers 108 (i.e., base station). The sensor nodes 106 includes an acoustic transceiver 106c and an optical transceiver 106d. The sensor node 106 may transmit and receive optical data signals to and from a plurality of other sensor nodes and/or central controllers 108 in an optical mesh network. That is, the plurality of event detectors couple to a common interconnect, wherein the optical transceiver 106d and the acoustic transceiver 106c is electrically isolated comprises an optical isolation and inductive isolation); a base station in communication with the at least one receiver ([Para. 0044] the central controller 108 (i.e., base station) may 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Skaaksrud and Sexton to improve signal propagation and shorter communication delay.
The combination of Skaaksrud and Sexton does not disclose the base station configured to generate interconnect data associated with a first event detector among the plurality of event detectors, the interconnect data being information about the first event detector based, at least in part, on the interconnect signals, wherein the processor generates interconnect metadata indicative of a history of false alerts from at least one event detector of the plurality of event detectors, and wherein the interconnect metadata is based, at least in part, on data from a sensor that is not associated with the plurality of event detectors.
Examiner notes, the claims do not specifically describes and define what metadata is. Given claim limitations their broadest reasonable interpretation consistent with the specification. See MPEP §2111.01. The examiner considers that a set of data that describes and gives information about other data as metadata. 
Dey teaches the base station configured to generate interconnect data associated with a first event detector among the plurality of event detectors, the interconnect data being information about the first event detector based, at least in part, 
wherein the processor generates interconnect metadata indicative of a history of false alerts from at least one event detector of the plurality of event detectors ([Para. 0031, 0038, 0043, 0066, 0075] Events detected by a sensor (e.g., sensors 71, 72 shown in FIGS. 7A, 7B) may be transmitted to a controller. The controller may determine the detected event is an intrusion event (event detector data), and generate a threat level (intrusion state) including a value between 0 and 1, time and location of the intrusion (i.e., metadata) that may correspond to an event indicative of historical false alarms or a historical patterns of anomalous alarms from the sensor), 
and wherein the interconnect metadata is based, at least in part, on data from a sensor that is not associated with the plurality of event detectors ([Para. 0180-0181] Fig. 8, in a large regions, the remote system 74 may aggregate and analyze sensor data from multiple locations. For example, sensor data collected from sensors and the threat level generated by the controller located in system 81, which is unassociated with 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Skaaksrud, Sexton and the teaching of event confidence score and threat level from Dey to increase the accuracy of a security system.

Regarding Claim 2, the combination of Skaaksrud, Sexton and Dey, specifically, Skaaksrud teaches wherein the interconnect data associated with the first event detector includes information indicative of an alert status of the first event detector, an operational status of the first event detector, identifying information for the first event detector, or a combination thereof ([Para. 0032-0033] the sensor device may be located inside or near a package (first event detector) may collect data about environmental conditions indicating temperature that may trigger an alert when exceeding the threshold, motion, pressure, humidity (operation status), location information from RFID [0043] (identifying information)).

Regarding Claim 3, the combination of Skaaksrud and Sexton does not disclose wherein the processor generates the interconnect metadata (using secondary data associated with the interconnect signals, the interconnect metadata being information providing context to the interconnect data obtained from sources external to the common interconnect.

Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Skaaksrud, Sexton and the teaching of event confidence score and threat level from Dey to increase the accuracy of a security system.

Regarding Claim 4, the combination of Skaaksrud and Sexton does not disclose wherein the secondary data includes sensor data provided by sensors unassociated with the plurality event detectors
Dey teaches wherein the secondary data includes sensor data provided by sensors unassociated with the plurality event detectors ([Para. 0180-0181] Fig. 8, In a large regions, the remote system 74 may aggregate and analyze sensor data from 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Skaaksrud, Sexton and the teaching of event confidence score and threat level from Dey to increase the accuracy of a security system.

Regarding Claim 5, the combination of Skaaksrud, Sexton and Dey, specifically, Skaaksrud teaches wherein the secondary data (i.e., sensors data) includes information about a second event detector of the plurality of event detectors determined, at least in part, from the interconnect signals ([Para. 0025-0028, 0030-0032] FIG. 1, the mesh network 100 includes sensors detecting environmental condition data (interconnect signals) of a package, and shared among devices connected to the mesh network . The environmental condition data may include temperature collected from sensor located inside a package (secondary data). Where the plurality of sensors all of which are sharing information in a collaborative ecosystem. For example, a sensor data indicative of internal temperature of the package is detected by sensors located inside an insulated package, and external temperature detected by sensors located outside of the package).

Regarding Claim 7, the combination of Skaaksrud, Sexton and Dey, specifically,
Skaaksrud teaches wherein the transmitter comprises a wireless transmitter ([Para. 0024, 0030] the transceiver enable effective communication between sensors may include wireless communication in a mesh network 102).

Regarding Claim 20, Skaaksrud does not disclose wherein the indirect coupling is one of optical, inductive and capacitive.
Sexton teaches wherein the indirect coupling is one of optical, inductive and capacitive ([Para. 0022, 0025-0027] Fig. 4a shows a mesh network 110 capable of providing optical and acoustic communication between one or more sensor nodes 106 that are operably coupled to one another and to at least one central controller 108 (i.e. indirect coupling). Fig. 6 shows each of the sensor nodes is operably coupled to an optical transceiver 106d, which includes an optical transmitter 106 da and an optical receiver 106 db. That is, each of the sensors and central controllers are indirectly coupling each other by an optical or acoustic induction).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Skaaksrud, Sexton and the teaching of event confidence score and threat level from Dey to increase the accuracy of a security system.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrudet in view of Sexton and Dey as applied to claim1 above, and further in view of Mitchell et al. (Pat. Pub. US 2016/0117868) hereinafter Mitchell.

Regarding Claim 6, the combination of Skaaksrud, Sexton and Dey does not disclose wherein the computing device comprises a virtual computing device operating on a server. 
Mitchell teaches wherein the computing device comprises a virtual computing device operating on a server ([Para. 0065, 0067] Fig. 1, describes the vehicle management system 100 can be a cloud-implemented platform hosted in one or more virtual servers for collecting vehicle sensor data obtained from the plurality of in-vehicle sensors 230 as shown in Fig. 2 [0028]).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Skaaksrud, Sexton, Dey and Mitchell improve vehicle management operation.

8.	Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dey, in view of Sexton and further in view of Wu et al. (Pat. Pub. US 2017/0364818) hereinafter Wu.

Regarding Claim 8, Dey teaches A computer-implemented method comprising: receiving, at a base station, data from a first monitor device monitoring interconnect signals propagating among a plurality of event detectors on a common interconnect ([Para. 0123-0124] Figs. 7A-7B, show an example of a security system and/or smart-home network, which may be implemented over a local network 70 such as a Wi-Fi (i.e., common interconnect), which may be mesh-type network for sensors 71, 72 (plurality of event detectors),  controller 73 (i.e., base station) and remote system 74 (i.e., monitor device) to communicate with one another. [Para. 0180-0181] the controller 73 may receive at least a portion of the gathered and/or aggregated data from the remote system 74, which monitoring sensors data (i.e., interconnect signal from sensor 71 and 72) propagating on the mesh-type network 70),
the interconnect signals indicative of events detected by the plurality of event detectors, the plurality of event detectors interconnected via the common interconnect ([Para. 0064-0065] the sensor data maybe an event detected by an intrusion detector or the intrusion detector may receive inputs from one or more sensors of intrusion events when a door or window from closed to open), wherein the plurality of event detectors comprises a radio frequency detector ([Para. 0064-0065, 0119, 0161, 0170] describes the sensors as an intrusion detector may include radio frequency (RF) sensor (i.e., radio frequency detector) detecting radio frequency (RF) signals); 
analyzing, at the base station, the data received from the first monitor device to generate a status report associated with a first event detector among the plurality of event detectors ([Para. 0122, 0128, 0147] the controller 73 (base station) receives aggregated data from the remote system 74 (i.e., monitor device) and analyze 
wherein the information about the first event detector comprises metadata indicative of a history of false alerts from the first event detector
([Para. 0031, 0038, 0043, 0066, 0075] Events detected by a sensor (e.g., sensors 71, 72 shown in FIGS. 7A, 7B) may be transmitted to a controller for determining the detected event is an intrusion event (event detector data), and generate a threat level (intrusion state) including a value between 0 and 1, time and location of the intrusion (i.e., metadata) that may correspond to an event that may represents a probability of intrusion which indicative of historical false alarms or a historical patterns of anomalous alarms from the sensor), 
and wherein each event detector of the plurality of event detectors is associated with each other event detector of the plurality of event detectors ([Para. 0124, 0138] the one or more sensors 71, 72 may communicate via a local network 70, such as mesh-type network, with each other. For example, the sensors 71, 72 may be coupled to a doorknob of a door to implement an instruction detection), and wherein the metadata is based, at least in part, on data from a sensor that is not associated with the plurality of 
Dey does not disclose wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation, and transmitting the status report to a remote client via the network interface.
Sexton teaches wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation ([Para. 0022-0028, 0041-0044] Fig. 4 shows an exemplary embodiment of a system 100 for monitoring and controlling devices includes at least one central controller 108 (base station) and one or more sensor nodes 106 (i.e., event detectors) that are operably coupled to one another via the communication network 110, which comprises optical mesh network capable of providing optical and acoustic communication between and among the sensor nodes 106. The central controllers 108 include an acoustic transceiver 108c and an optical transceiver 108d that may transmit and receive optical data signals to and from a 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Dey and Sexton to improve signal propagation and shorter communication delay.
The combination of Dey and Sexton does not disclose transmitting the status report to a remote client via the network interface.
Wu teaches transmitting the status report to a remote client via the network interface ([Para. 0021-0022] Fig. 1 shows A server 102 is connected to various sensors 104 a, 104 b, 104 c, and 104 d over a network 106, and the server 102 (base station) includes a predictive maintenance engine 116, which sends status reports to an administrator device or other remote recipients (client device) including alarm notification via the network interface 904 as shown in Fig. 9 [0051]). 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of smart home event detectors from Dey, the sensors system from Sexton and Wu to implement status report for efficiently presents event status information to the user. 

Regarding Claim 9, the combination of Dey, Sexton and Wu, specifically, Dey teaches wherein the data received from the monitor device is raw data sent by the first monitor device without analyzing the interconnect signals ([Para. 0122] the central controller 73 of a home security network as shown in Fig. 7B, is a special-purpose 

Regarding Claim 10, the combination of Dey, Sexton and Wu, specifically, Dey teaches analyzing the data to generate interconnect data associated with the first event detector the interconnect data being information about the first event detector inferred, in part, from the interconnect signals ([Para. 0121-0122, 0128, 0147] the controller 73 (base station) receives aggregated data from the remote system 74 (i.e., monitor device) and analyze environmental information and may include a display to present an operational status message (i.e., status report) associated with a security event, an environmental event, an operational condition, or the like, according to information received from at least one or the sensors 71, 72).

Regarding Claim 16, Dey teaches a system comprising: one or more computing devices that comprise a first set of instructions to be performed that cause the system to at least ([Para. 0189] implementation of the disclosed subject matter may be in the form of computer-implemented processes having computer program code containing instructions embodied in non-transitory media): 
receive data at a base station in communication with a server, the data associated with interconnect signals propagating among a plurality of event detectors 
the interconnect signals indicative of events detected by the plurality of event detectors, the plurality of event detectors interconnected via the common interconnect ([Para. 0064-0065] the sensor data maybe an event detected by an intrusion detector or the intrusion detector may receive inputs from one or more sensors of intrusion events when a door or window from closed to open), wherein the plurality of event detectors comprises a radio frequency detector ([0064-0065, 0119, 0161, 0170] describes the sensors as an intrusion detector may include radio frequency (RF) sensor (i.e., radio frequency detector) detecting radio frequency (RF) signals); 
analyze, at the base station,  the received data to generate a status report associated with a first event detector among the plurality of event detectors, ([Para. 0122, 0128, 0147] the controller 73 (base station) receives aggregated data from the remote system 74 (i.e., monitor device) and analyze environmental information associated with one or more sensors, and may display to present an operational status message (i.e., status report) associated with a security event, an environmental event, an operational condition, or the like, according to information received from at least one or the sensors 
wherein the information about the first event detector comprises metadata indicative of a history of false alerts from the first event detector
 ([Para. 0031, 0038, 0043, 0066, 0075] Events detected by a sensor (e.g., sensors 71, 72 shown in FIGS. 7A, 7B) may be transmitted to a controller. The controller may determine the detected event is an intrusion event (event detector data), and generate a threat level (intrusion state) including a value between 0 and 1, time and location of the intrusion (i.e., metadata) that may correspond to an event that may represents a probability of intrusion which indicative of historical false alarms or a historical patterns of anomalous alarms from the sensor), 
and wherein each event detector of the plurality of event detectors is associated with each other event detector of the plurality of event detectors ([Para. 0124, 0138] the one or more sensors 71, 72 may communicate via a local network 70, such as mesh-type network, with each other. For example, the sensors 71, 72 may be coupled to a doorknob of a door to implement an instruction detection),  
and wherein the metadata is based, at least in part, on data from a sensor that is not associated with the plurality of event detectors ([Para. 0038, 0043, 0066] The metadata of the threat level (intrusion state) including a value between 0 and 1, time and location of the intrusion, may be based on an event detected by sensors that is 
Dey does not disclose wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation, transmit the status report to a remote client of the server.
Sexton teaches wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation ([Para. 0022-0028, 0041-0044] Fig. 4 shows an exemplary embodiment of a system 100 for monitoring and controlling devices includes at least one central controller 108 (base station) and one or more sensor nodes 106 (i.e., event detectors) that are operably coupled to one another via the communication network 110, which comprises optical mesh network capable of providing optical and acoustic communication between and among the sensor nodes 106. The central controllers 108 include an acoustic transceiver 108c and an optical transceiver 108d that may transmit and receive optical data signals to and from a plurality of sensor nodes 106 and/or other central controllers in an optical mesh network). 

The combination of Dey and Sexton does not disclose transmit the status report to a remote client of the server.
Wu teaches transmit the status report to a remote client of the server ([Para. 0021-0022] Fig. 1 shows A server 102 is connected to various sensors 104 a, 104 b, 104 c, and 104 d over a network 106, and the server 102 (base station) includes a predictive maintenance engine 116, which sends status reports to an administrator device or other remote recipients (client device) including alarm notification via the network interface 904 as shown in Fig. 9 [0051]). 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of smart home event detectors from Dey, the sensors system from Sexton and Wu to implement status report for efficiently presents event status information to the user. 

Regarding Claim 17, the combination of Dey, Sexton and Wu, specifically, Dey teaches wherein the base station is coupled to a monitor device monitoring the interconnect signals ([Para. 0123-0124] Fig. 7B shows controller 73 (i.e., base station) and remote system 74 (i.e., monitor device) are interconnected over the mesh-type network).

Regarding Claim 18, the combination of Dey, Sexton and Wu, specifically, Dey teaches wherein the data is received from a monitor device (i.e., analytics server) monitoring the interconnect signals via an interface with the common interconnect ([Para. 0180-0181] the controller 73 may receive at least a portion of the gathered and/or aggregated data from the remote system 74 (monitoring device), which monitoring sensors data (i.e., interconnect signal from sensor 71 and 72) propagating on the mesh-type network 70).

9.	Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Sexton and Wu as applied to claim 8 and claim 16 respectively above, and further in view of Breed et al. (Pat. Pub No. US 2016/0050264) hereinafter Breed.
Regarding Claim 11, the combination of Dey, Sexton and Wu does not explicitly disclose transmitting the status report is responsive to a request received from the remote client via the network interface.
Breed teaches wherein transmitting the status report is responsive to a request received from the remote client via the network interface ([Para. 0094, 0124-0126] Fig. 5 shows an interconnected network architecture with the sensors, gateway entity, cloud processing device and user device interact with each other, where the user device submits a request to the cloud processing device 38 of management process for the status report, and the report is forwarded to the user device that submitted the original request).


Regarding Claim 12, the combination of Dey, Sexton and Wu does not explicitly disclose receiving an alert instruction from the remote client via the network interface, the alert instruction associated with a request to cause the first event detector to generate a sensory notification.
Breed teaches receiving an alert instruction from the remote client via the network interface, the alert instruction associated with a request to cause the first event detector to generate a sensory notification ([Para. 0018, 0107] the processor of a client device forwards a configuration update including updated rules to sensors.  When the conditions is match to the rule, which triggered the sensor devices to provide a particular type of notification in response).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability and performance.

Regarding Claim 13, the combination of Dey, Secton and Wu does not disclose wherein the alert instruction is unassociated with an event a first event detector is configured to detect.

It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability and performance.

Regarding Claim 14, the combination of Dey, Sexton and Wu does not disclose in response to receiving the alert instruction, generating an alert signal configured to cause the first event detector to generate the sensory notification.
 Breed further teach comprising: in response to receiving the alert instruction, generating an alert signal configured to cause the first event detector to generate the sensory notification ([Para. 0018, 0107] the processor of a client device forwards a configuration update including updated rules to sensors.  When the conditions is match to the rule, which triggered the sensor devices to provide a particular type of notification in response).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability and performance.

Regarding Claim 15, the combination of Dey, Sexton and Wu does not disclose in response to receiving the alert instruction causing the first event detector to generate the sensory notification to the first monitor device to transmit onto the common interconnect.
Breed further teaches in response to receiving the alert instruction causing the first event detector to generate the sensory notification to the first monitor device to transmit onto the common interconnect ([Para. 0018, 0107] Fig. 1, the processor of a client device forwards a configuration update including a trigger message and updated rules to the monitored zone (including sensors and output device) to provide sensory notification in response through the network 22 (common interconnect).  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability and performance.

Regarding Claim 19, the combination of Dey, Sexton and Wu does not disclose the status report is responsive to a request received by the server from the remote client.
Breed teaches wherein transmitting the status report is responsive to a request received by the server from the remote client [Para. 0094, 0124-0126] Fig. 5 shows an interconnected network architecture with the sensors, gateway entity, cloud processing device and user device interact with each other, where the user device submits a 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170339653, Hui et al. discloses Distributed coordination of mesh network configuration updates.
US 20160345858, Tromberg et al. discloses Motion tracking apparatus and method.
US 20160142758, Karp et al. discloses Camera data access based on subscription status.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413